Citation Nr: 1540990	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado 


THE ISSUES

1.  Entitlement to service connection for throat cancer with lymph node involvement.

2.  Entitlement to an increased rating for nummular dermatitis, currently rated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from October 1, 1952 to September 10, 1956.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2015, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for nummular dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On August 12, 2015, at the time of his Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and authorized representative, that a withdrawal of his appeal as to the issue of service connection for throat cancer with lymph node involvement is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran and his authorized representative as to the issue of service connection for throat cancer with lymph node involvement have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of service connection for throat cancer with lymph node involvement, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of service connection for throat cancer with lymph node involvement is dismissed.


REMAND

At this Board hearing, the Veteran testified that he has received ongoing treatment for his skin disorder from Kaiser Permanente.  However, none of the records have been associated with the record.  Therefore, they should be obtained, particularly since his skin disorder has flare-ups which may be documented in these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the name(s) and address(es) of all Kaiser Permanente medical providers who furnished medical treatment for his skin disorder.  

2.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment by Kaiser Permanente.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


